   Case: 1:19-cv-04838 Document #: 157 Filed: 05/04/21 Page 1 of 3 PageID #:3150




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

KRYSTAL ARCHIE, SAVANNAH BROWN,                  )
TELIA BROWN, and JHAIMARION JACKSON,             )
                                                 )
                                      Plaintiﬀs, )
                                                 )                 Case No. 19 C 4838
      v.                                         )
                                                 )                 Judge Robert W. Gettleman
CITY OF CHICAGO,                                 )
                                                 )
                                     Defendant,  )
                                                 )
DAVID ALVAREZ, JR., BRADLEY R. ANDERSON,         )
SAMUEL ANGEL, LUCAS K. BOYLE,                    )
CORNELIUS BROWN, CRAIG BROWN,                    )
ANTHONY P. BRUNO, BRANDON CAMPBELL,              )
YVETTE CARRANZA, DANIELLE M. CUSIMANO,           )
ANTHONY V. CUTRONE, EMELIO F. DE LEON,           )
CLARK W. EICHMAN, MICHELLE S. FRACTION,          )
VICTOR J. GUEBARA, CRAIG M. HAMMERMEISTER,       )
STEVEN HOLDEN, TONITA S. JONES,                  )
STEVEN G. LEVEILLE, CHRISTOPHER J. MARAFFINO, )
ANTONIO D. MIRANDA, SEAN RYAN,                   )
HUGO F. SANCHEZ, TIMOTHY J. SCHUMPP,             )
CURTIS L. WEATHERSBY, CARL M. WEATHERSPOON, )
SCOTT P. WESTMAN, RAYMOND H. WILKE, and          )
RUSSELL L. WILLINGHAM,                           )
                                                 )
                                    Defendants.  )

                                          ORDER

       Plaintiﬀs Krystal Archie, Savannah Brown, Telia Brown, and Jhaimarion Jackson have

moved to reassign the following four cases under Federal Rule of Civil Procedure 42 and Local

Rule 40.4: Blassingame v. City of Chicago, 19 C 7287; Tate/Harbin v. City of Chicago, 19 C
   Case: 1:19-cv-04838 Document #: 157 Filed: 05/04/21 Page 2 of 3 PageID #:3151




7506; Lyons v. City of Chicago, 20 C 3412; and Vale v. City of Chicago, 20 C 5037. In their

reply brief, plaintiﬀs request that an additional case, Smith v. City of Chicago, 21 C 890, be

reassigned to this court as well. All ﬁve cases are currently pending in the Northern District of

Illinois. For the reasons stated below, plaintiﬀ’s motion (Doc. 133) is denied.

       Within this district, a judge may order the reassignment of a later-ﬁled related case if: (1)

both cases are pending in this district; (2) having the same judge hear both cases is likely to

result in substantial savings of judicial time and eﬀort; (3) the earlier case has not progressed to

the point that reassigning the later-ﬁled case would cause substantial delay in the earlier-ﬁled

case; and (4) the cases are susceptible of disposition in a single proceeding. L.R. 40.4(b). A case

is related if the case involves the same property, common issues of law or fact, or if the cases

grow out of the same transaction or occurrence. L.R. 40.4(a).

       Here, plaintiﬀs contend that the four cases should be reassigned as related. �e court

disagrees. �e factual and legal claims of the six cases span 23 plaintiﬀs against 89 police

oﬃcers, multiple search warrants, and an 11-year Monell policy period. �ere are numerous

factual and legal diﬀerences that make the cases unrelated. For example, the Monell period in

Blassingame is from January 2009 to January 2015, while the other lawsuits include a Monell

period from 2019 and 2020. Tate’s Monell claim focuses on African-American children

speciﬁcally, while the other cases do not include such a focus. �e Monell claims in Lyons all

occurred after the City of Chicago imposed policy and training changes and entered a consent

decree focused on police reform. �e claims in Lyons are thus quite diﬀerent from the Monell

claims in the other suits. Further, the plaintiﬀs in the instant suit include a Fourth Amendment

claim that is not present in the other cases. �ese diﬀerences, along with many others, preclude a

ﬁnding that these cases are related.


                                                  2
   Case: 1:19-cv-04838 Document #: 157 Filed: 05/04/21 Page 3 of 3 PageID #:3152




       Even if the cases were related, reassignment would not be appropriate because the cases

are not susceptible to disposition in a single proceeding, and the reassignment would not achieve

substantial savings of judicial time and eﬀort. Indeed, plaintiﬀs concede that questions of the

underlying constitutional violation in each case, and whether the violations were caused by the

City’s policies, will require individualized adjudication. Plaintiﬀs argue that the Monell claims

could be adjudicated in one summary judgment motion. But based on the numerous legal and

factual diﬀerences discussed above, a single summary judgment motion—even for the Monell

claims—is infeasible. Based on the signiﬁcant diﬀerences between the cases, reassignment

would not achieve a substantial savings of judicial time an eﬀort. Consequently, plaintiﬀs’

motion (Doc. 133) is denied.

                                             ENTER:



                                             __________________________________________
                                             Robert W. Gettleman
                                             United States District Judge


DATE: May 4, 2021




                                                 3
